DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 October 2022 has been entered.
Response to Amendment
3.	According to the Amendment, filed 05 October 2022, the status of the claims is as follows:
Claims 1-7 are currently amended.
4.	The objections to claims 1-7 are withdrawn in view of the Amendment, filed 05 October 2022.
5.	The rejection of claims 1-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn in view of the Amendment, filed 05 October 2022.
Response to Arguments
6.	Applicant’s arguments, see Remarks, pp. 13-14, filed 05 October 2022, with respect to the rejection of claims 1-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as failing to comply with the written description requirement, have been fully considered, but they are not persuasive.
Applicant contends, see Remarks, pp. 13-17, the following:
Moreover, the applicants further assert that someone with ordinary skill in the art would clearly know how the microprocessors are communicating with the other components in the system and how the feedback control between the biosensor and insulin pump is established. In fact, this type of communication between microprocessors is well known in the industry, and according to the court in In re Buchner (929 F.2d 660 (Fed. Cir. 1991), 18 U.S.P.Q.2d (BNA) 1331), “The specification need not disclose what is well known in the art.” The applicant points out that In re Buchner did also find that “an examiner may reject a claim if it is reasonable to conclude that one skilled in the art would be unable to carry out the claimed invention.” However, is unreasonable to conclude in this case that someone with ordinary skill would not be able to practice the invention as everything that is required to practice the invention is articulated and recited within the applicant’s specification and figures. The applicants assert that the Office would be hard pressed to find ‘one of ordinary skill’ that did not know how to communicate a processor with other parts of a system.
Accordingly, the applicant asserts that claims 1-7 are clearly patentable under 35 U.S.C. §112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and respectfully request favorable reconsideration and withdrawal of these rejections.

However, respectfully, this argument is not persuasive. Applicant’s assertion that someone with ordinary skill in the art would know how the microprocessors are communicating with the other components in the system and how the feedback control between the biosensor and insulin pump is established is merely a conclusionary statement without factual support.  Applicant did not support this conclusionary statement with factual evidence from the Applicant’s original disclosure, filed 14 May 2019, nor did Applicant support this conclusionary statement with factual evidence extrinsic to Applicant’s original disclosure.
Furthermore, the original disclosure lacks any mention or description of other specific functions and specific configuration of elements as claimed: a first microprocessor communicating to a second processor, an algorithm executed in the [first] microprocessor based on glucose and other analyte levels and their variations as a function of time, and a second algorithm executed to dispense insulin dose, and an interactive feedback control between biosensors and insulin pump is established.  This electronic configuration has been specifically stated in the claims; yet, the original disclosure does not provide a discussion as to the algorithm used, whether there is a second microprocessor or how the second microprocessor interacts with the first microprocessor, or how the feedback control between the biosensor and insulin pump is established.
Therefore, the rejection is maintained below.
Applicant did not provide arguments traversing the rejection of claims 1-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  Therefore, this rejection is maintained below.
7.	Applicant’s arguments, see Remarks, p. 14, filed 05 October 2022, with respect to the rejection of claims 1-7 under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism, have been fully considered, but they are not persuasive.
Applicant contends, see Remarks, p. 14, the following:
Claims 1-7 are rejected under 35 U.S.C. §101 and Section 33(a) of the AIA  as being directed to or encompassing a human organism. The applicant disagrees and asserts that claims 1-7 are amended to more clearly claim the applicant’s invention which is clearly not directed to or encompassing a human organism.
Accordingly, the applicant asserts that claims 1-7 as amended are clearly patentable under 35 U.S.C. §101 and Section 33(a) of the AIA  and respectfully request favorable reconsideration and withdrawal of these rejections.

However, respectfully, this argument is not persuasive.  Applicant did amend the limitation “the electrodes are exposed to body fluids” in claim 1 line 18, claim 3 line 10, claim 4 line 15, claim 6 line 10 and claim 7 line 9.  Therefore, this rejection is maintained below.  Examiner suggests amending these phrases with “the electrodes are configured to be exposed to body fluids” so as to not positively claim body fluids as part of the claimed invention.
8.	Applicant’s arguments, see Remarks, pp. 15-16, filed 05 October 2022, with respect to the rejection of claims 1-2 and 5 under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 2008/0154101 to Jain (hereinafter “Jain’’) in view of U.S. Patent Publication No. 2017/0112534 to Schoonmaker (hereinafter “Schoonmaker’”), U.S. Patent Publication No. 2011/0320166 to Luo (hereinafter “Luo”’) and U.S. Patent Publication No. 2015/0273146 to Ward (hereinafter “Ward”), the rejection of claim 3 under 35 U.S.C. § 103 as being unpatentable over Jain in view of Schoonmaker, Luo, Ward and as discussed in claim 1 above, further in view of U.S. Patent Publication No. 2017/0347926 to Farooqui (hereinafter “Farooqui”’), the rejection of claim 4 under 35 U.S.C. § 103 as being unpatentable over Jain in view of Schoonmaker, Luo, Ward and as discussed in claim 1 above, further in view of U.S. Patent Publication No. 2017/0281062 to Burnett (hereinafter “Burnett”), the rejection of claim 6 under 35 U.S.C. §103 as being unpatentable over Jain in view of Schoonmaker, Luo and Ward, and the rejection of claim 7 under 35 U.S.C. § 103 as being unpatentable over Jain in view of Schoonmaker, Luo and Farooqui, have been fully considered, but they are not persuasive.
Applicant contends, see Remarks, pp. 15-16, the following:
After careful review of the rejections of independent claims 1, 6 and 7, the applicant disagrees with the examiner’s rejections and asserts that the disclosure and teachings of the references of Jain, Schoonmaker, Luo, Ward, Farooqui and Burnett clearly do not disclose, teach or suggest the applicant’s invention as claimed. In the rejection, the office equates parts of the references with limitations in the applicant’s claims without any logical reasoning as to how they relate. The rejection then merely states that it “would have been obvious to one having ordinary skill in the art” to modify and/or combine the art of Jain, Schoonmaker, Luo, Ward, Farooqui and Burnett to achieve the applicant’s invention without any logical reasoning. The applicant asserts that it is incumbent on the Office to clearly and logically show how the cited art teaches the applicant’s invention.
In this case, neither Jain, Schoonmaker or Luo disclose, teach or suggest a biosensing platform or the methods as claimed. And the examiner has not demonstrated that Jain, Schoonmaker and Luo disclose such. And Ward, Farooqui and Burnett clearly do not cure the deficiencies of Jain, Schoonmaker and Luo, singly, and together.
Accordingly, the applicant’s amended independent claims 1, 6-7 are clearly patentably non-obvious over Jain, Schoonmaker and Luo. Moreover, as dependent claims 2- 5 depend from amended independent claim 1, either directly or indirectly, they too are patentably non-obvious over as Jain, Schoonmaker and Luo for at least the same reasons, and as discussed hereinabove, Ward, Farooqui and Burnett fail to cure the deficiencies of Jain, Schoonmaker and Luo.
In light of the above, it is clear that Jain, Schoonmaker, Luo, Ward, Farroqui and Burnett do not disclose, teach or suggest all of the elements of the applicant’s invention as claimed in applicant’s amended independent claims 1, 6-7 and dependent claims 2-5. Accordingly, the applicant respectfully requests favorable reconsideration and withdrawal of the Section 103 rejections of these claims.

However, respectfully, these arguments are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant has not specified which claim limitations are not taught or made obvious by the prior art references.  Therefore, the rejections are maintained below.
Claim Objections
9.	Claims 1-3 are objected to because of the following informalities:  
In claim 1, lines 10-11, “wherein the electronic devices and circuits located on the biosensing platform includes a potentiostat and a signal processing device, and”, lacks proper antecedent basis and should be amended to “wherein the one or more electronic devices and electronic circuits located on the biosensing platform includes a potentiostat and a signal processing device, and”; 
In claim 1, lines 10-11, “wherein the optical devices include at least one photovoltaic cell and an optical transmitter,”, lacks proper antecedent basis and should be amended to “wherein the one or more optical devices include at least one photovoltaic cell and an optical transmitter,”;
In claim 1, lines 37, 39, and 44, “the electrodes” lacks proper antecedent basis and should be amended to “the biosensor electrodes”; 
In claim 2, line 3, “their electronic and optical devices and circuits on a biosensing platform located in a catheter” lacks proper antecedent basis and should be amended to “ the one or more electronic devices, electronic circuits and optical devices the biosensing platform located in the catheter”; 
In claim 2, line 5, “associated second microprocessor” lacks proper antecedent basis and should be amended to “the second microprocessor”; 
In claim 3, lines 4-5, “the electronic device, electronic circuits and optical devices” lacks proper antecedent basis and should be amended to “the one or more electronic devices, electronic circuits and optical devices”; 
In claim 3, line 7, “is located in a catheter” lacks proper antecedent basis and should be amended to “is located in the catheter”; 
In claim 3, lines 12, 13, 17, and 24, “electrodes” and “the electrodes” lack proper antecedent basis and should be amended to “the biosensor electrodes” and “the biosensor electrodes”, respectively; and 
In claim 3, lines 17-18, "wherein except for the electrodes all other units interfacing with tem are housed in a hermetically sealed encloser, and” is a typographical error and should be amended to “wherein except for the biosensor electrodes, all other units interfacing withthe biosensor electrodes are housed in a hermetically sealed enclosure, and”;
In claim 3, line 18, “encloser” is a typographical error and should be amended to “ enclosure”;
In claim 4, lines 4-5, “the electronic devices, electronic circuits and optical devices” lacks proper antecedent basis and should be amended to “the one or more electronic device, electronic circuits and optical devices”; 
In claim 4, line 7, “is located in a catheter” lacks proper antecedent basis and should be amended to “is located in the catheter”; 
In claim 4, lines 17, 19, 21, and 24, “electrodes” and “the electrodes” lack proper antecedent basis and should be amended to “the biosensor electrodes” and “the biosensor electrodes”, respectively; 
In claim 4, lines 25 and 26, “encloser” is a typographical error and should be amended to “ enclosure”.
In claim 4, lines 24-25, “wherein except for the electrodes all other units interfacing with tem are housed in a hermetically sealed; encloser” is a typographical error and should be amended to “wherein except for the biosensor electrodes, all other units interfacing withthe biosensor electrodes are housed in a hermetically sealed[[;]] enclosure, and”;
In claim 5, lines 4-5, “the electronic devices, electronic circuits and optical devices” lacks proper antecedent basis and should be amended to “the one or more electronic device, electronic circuits and optical devices”; 
In claim 5, lines 11, “electrodes” lacks proper antecedent basis and should be amended to “the biosensor electrodes”; and
In claim 5, line 14, “wherein the biosensor platform interfaces with an external unit, and” lacks proper antecedent basis and should be amended to “wherein the biosensor platform interfaces with the external unit, and”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as filed does not provide support for the biosensors measuring lactate pH, and oxygen, the electrodes being made out of carbon nanotubes, photovoltaic cells, optical detectors, optical source, second microprocessor, a microprocessor communicating with the biosensors, optical pulses, memory to hold analyte information, an algorithm, nor a microdialysis membrane.
12.	Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. One having ordinary skill in the art would not know what algorithm to use in order to execute in the microprocessor based on glucose and other analyte levels and their variations as a function of time, nor what algorithm to use in order to dispense an insulin dose. The specification provides not support in what the algorithms are and how it's conducted in order to lead one of ordinary skill to execute this device. One would also not know how the microprocessors are communicating with the other components in the system, nor how the feedback control between biosensor and insulin pump is established.
The claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

14.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “wherein the plurality of biosensors interfaces with its one or more electronic devices, electronic circuits and optical devices which are located on the biosensing platform, and”.  It is not clear whether this limitation means that “the plurality of biosensors interfaces” with “one or more electronic devices, electronic circuits and optical devices”.  However, the proceeding limitations further limits each of the defined “electronic devices”, “electronic circuits”, and “optical devices”.  Thus, all three structural elements are required.  But, phrase “one or more electronic devices, electronic circuits and optical devices” implies only one, two or three of those elements are required.
Claim 1 recites the limitation "wherein except for the electrodes, all other units interfacing with them are housed in a hermetically sealed enclosure, and" in lines 46-48.  However, “a hermetically sealed enclosure” is defined in line 24.  Thus, it is not clear whether these hermetically sealed enclosures are the same.
Claim 3 recites the limitation "wherein except for the electrodes all other units interfacing with tem are housed in a hermetically sealed encloser " in lines 17-18.  However, “a hermetically sealed enclosure” is defined in line 24 of claim 1.  Thus, it is not clear whether these hermetically sealed enclosures are the same.
Claim 3 recites “wherein the catheter includes an insulin dispensing tube and a miniaturized biosensor platform, and”.  However, it is not clear whether “a miniaturized biosensor platform” is the same element as the claimed invention of “The biosensing platform” in the preamble of the claim.
Claim 4 recites the limitation “wherein except for the electrodes all other units interfacing with tem are housed in a hermetically sealed; encloser” in lines 24-25.  However, “a hermetically sealed enclosure” is defined in line 24 of claim 1.  Thus, it is not clear whether these hermetically sealed enclosures are the same.
Claim 6 recites “wherein the catheter includes an insulin dispensing tube and a miniaturized biosensor platform, and”.  However, it is not clear whether “a miniaturized biosensor platform” is the same element as “a biosensing platform” defined in lines 4-5.
Claim 7 recites “wherein the catheter includes an insulin dispensing tube and a miniaturized biosensing platform, and”.  However, it is not clear whether “a miniaturized biosensing platform” is the same element as “a biosensing platform” defined in lines 4-5.
Claim Rejections - 35 USC § 101
15.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

16.	Claims 1-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 (line 18), claim 3 (line 10), claim 4 (line 15), claim 6 (line 10), and claim 7 (line 9) state “the electrodes are exposed to body fluids”. This should apparently read --the electrodes are configured to be exposed to body fluids--.
Claims 2-7 are rejected due to their dependencies to base claim 1.
Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are directed towards a biosensing platform, wherein the biosensing platform comprises: 
a plurality of biosensors, designed to measure levels of analyte selected one from glucose, lactate, pH, oxygen, and 
wherein biosensors interfaces with its electronic and optical devices and circuits which are located on the platform, and wherein the platform is placed subcutaneously in a body tissue, and wherein said biosensor electronics and optical devices are housed in an enclosure, and
wherein said enclosure includes a top cover plate and a bottom substrate configured as a hermetically sealed enclosure, and 
wherein hermetically sealed enclosure containing all said components of biosensors except the biosensor electrodes, and wherein said bio sensing platform is located in a catheter, and wherein the catheter has an insulin delivery tube, and wherein the insulin delivery tube is connected to an insulin pump, 
wherein biosensors in the biosensing platform comprise of one or more of working, counter and reference electrodes and wherein electrodes are in the form of rings, and wherein rings ae made of material selected from gold, Pt, Si, carbon nanotubes, 
wherein electrodes have coatings designed for a particular analyte level detection, and wherein the electrodes are exposed to body fluids and are electrically connected with potentiostat, signal processing unit and optical transmitter sending optical pulses whose frequency is related to the analyte level, and wherein except for the electrodes all other units interfacing with them are housed in a hermetically, sealed enclosure, and 
wherein the hermetically sealed enclosure has at least one surface optically transparent to permit optical source radiation received by the photovoltaic cells, wherein biosensor platform interfaces with an external unit, and wherein external unit comprising of at least one optical source for powering photovoltaic cells located on biosensor platform, one or more microprocessors, and wherein first microprocessor communicating optically with biosensors located in the catheter, and wherein first microprocessor interfaces with optical detectors which receives optical pulses from the optical transmitter located on the biosensor platform, and wherein the optical pulses are processed and displayed as analyte level on a dedicated display, and wherein the analyte level is stored in a nonvolatile memory interfacing the first microprocessor, 
wherein an algorithm is executed in the microprocessor based on glucose and other analyte levels and their variations as a function of time, and 
wherein analyte levels and their time variations are communicated to a second microprocessor, and wherein second microprocessor interfaces with an insulin pump, and
 wherein a second algorithm is executed to dispense insulin dose, and 
wherein an interactive feedback control between biosensors and insulin pump is established.
18.	Claim 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 20080154101 A1) in view of Schoonmaker (US 20170112534 A1), Luo (US 20110320166 A1), and Ward (US 20150273146 A1).
Regarding claim 1, Jain teaches a biosensing platform (Paragraph [0033] and Fig. 1, element 2 (biosensing platform)), wherein the biosensing platform comprises: a plurality of biosensors, designed to measure levels of analyte selected one from glucose, lactate, pH, oxygen, (Paragraphs [0033-0034] and [0036] and [0039]) and wherein biosensors interfaces with its electronic and optical devices and circuits which are located on the platform (Paragraph [0037] and Fig. 1), and wherein the platform is placed subcutaneously in a body tissue (Paragraph [0045]), and wherein said biosensor electronics and optical devices are housed in an enclosure (Paragraph [0048] and Fig.1, element 42 (optical device) – the optical device and the biosensor electronics are housed in the biosensing platform), and wherein said enclosure includes a top cover plate and a bottom substrate configured as a hermetically sealed enclosure (Paragraph [0072]), and wherein hermetically sealed enclosure containing all said components of biosensors except the biosensor electrodes (Paragraph [0072]), wherein biosensors in the biosensing platform comprise of one or more of working, counter and reference electrodes (Paragraph [0042] and Fig. 1, elements 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes)), and wherein the electrodes are made of material selected from gold, Pt, Si, carbon nanotubes, wherein electrodes have coatings designed for a particular analyte level detection (Paragraph [0044]), and wherein the electrodes are exposed to body fluids and are electrically connected with potentiostat (Paragraph [0042] and [0048] and Fig. 1, elements 54 (potentiostat) and 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes)), signal processing unit and optical transmitter sending optical pulses whose frequency is related to the analyte level (Paragraph [0039]), and wherein except for the electrodes all other units interfacing with them are housed in a hermetically, sealed enclosure (Paragraph [0072]), and wherein the hermetically sealed enclosure has at least one surface optically transparent to permit optical source radiation received by the photovoltaic cells (Paragraph [0072]), wherein biosensor platform interfaces with an external unit (Paragraphs [0037] and [0045-0046] and Fig. 1, element 1 (external unit) and 11 (first microprocessor)), and wherein external unit comprising of at least one optical source for powering photovoltaic cells located on biosensor platform, one or more microprocessors (Paragraph [0038]), and wherein first microprocessor interfaces with optical detectors which receives optical pulses from the optical transmitter located on the biosensor platform (Paragraph [0050]), and wherein the optical pulses are processed and displayed as analyte level on a dedicated display (Paragraph [0038]).
Jain suggests, but fails to teach wherein said bio sensing platform is located in a catheter, and wherein the catheter has an insulin delivery tube.
Jain suggests this as it teaches a hypodermic needle to insert the biosensing platform subcutaneously (Paragraph [0054]).
Schoonmaker teaches wherein a sensor is located in a catheter (Paragraphs [0283] and [0284] of Schoonmaker), and wherein the catheter has an insulin delivery tube (Paragraphs [0283] and [0284] of Schoonmaker).
Schoonmaker is analogous art as it teaches a biosensing device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jain to have the biosensing platform of Jain located in a catheter and the catheter to have an insulin delivery tube, as taught by Schoonmaker. This would have been modified as it would merely be a simple substitution of one known method (having a biosensing platform in a catheter) for another (having a biosensor platform in a hypodermic needle) in order to yield predictable results (to insert the biosensing platform subcutaneously to dispense insulin).

Furthermore, Jain fails to teach wherein the insulin delivery tube is connected to an insulin pump, wherein the analyte level is stored in a nonvolatile memory interfacing the first microprocessor, wherein an algorithm is executed in the microprocessor based on glucose and other analyte levels and their variations as a function of time, wherein analyte levels and their time variations are communicated to a second microprocessor, wherein second microprocessor interfaces with an insulin pump, and wherein a second algorithm is executed to dispense insulin dose.
Luo teaches wherein an insulin delivery tube is connected to an insulin pump (Paragraph [0059] of Luo), an analyte level is stored in a nonvolatile memory interfacing a first microprocessor (Paragraph [0154] of Luo), an algorithm is executed in the microprocessor based on glucose and other analyte levels and their variations as a function of time (Paragraph [0016] of Luo), analyte levels and their time variations are communicated to a second microprocessor (Paragraphs [0016] and [0019] of Luo), wherein second microprocessor interfaces with the insulin pump (Paragraph [0019] of Luo), and wherein a second algorithm is executed to dispense insulin dose (Paragraphs [0019] and [0157] of Luo- An algorithm will be computed in order for the device to know how much insulin needs to be dispensed).
Luo is analogous art as it teaches biosensing device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have the insulin delivery tube connected to an insulin pump, as taught by Luo. This would have been modified in order to provide a passageway for the insulin to travel to get a user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have the analyte level stored in a memory, as taught by Luo. This would have been modified as modified Jain requires analyte information to be stored in order to relay it to the processor to provide treatment to a patient but fails to explicitly state where the analyte information is stored, and Luo teaches that the analyte information is stored in a memory.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain, to have an algorithm in a microprocessor based off analyte levels to communicate to a second microprocessor, as taught by Luo. This would have been modified in order to dispense an accurate insulin dose to a user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain, to have a second microprocessor interfacing with the insulin pump and a second algorithm executed to dispense an insulin dose, as taught by Luo. This would have been modified in order to dispense an accurate insulin dose to a user.

Jain also fails to teach wherein electrodes are in the form of rings.
Ward teaches wherein electrodes are in the form of rings (Paragraph [0028] of Ward).
Ward is analogous art as it teaches a biosensing device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have the electrodes to be in the form of rings, as taught by Ward. This would have been modified as modified Jain comprises electrodes, but fail to teach the shape of the electrodes, and Ward teaches the electrodes in the form of rings.

Modified Jain teaches wherein first microprocessor communicating optically with biosensors located in the catheter (Paragraph [0050] of Jain) and wherein an interactive feedback control between biosensors and insulin pump is established (Modified Jain will have the interactive feedback between the biosensors and insulin pump establish in order for the insulin pump to administer a correct dose based on the analyte levels).

Regarding claim 2, modified Jain teaches further comprising a plurality of biosensors, designed to measure levels of analyte selected at least one from glucose, lactate, pH, oxygen (Paragraphs [0033-0034] and [0036] and [0039] of Jain), and their electronic and optical devices and circuits on a platform located in a catheter (of Schoonmaker) which is placed subcutaneously in a body tissue (Paragraphs [0037] and [0045] and Fig. 1 of Jain), and wherein the insulin pump and associated second microprocessor (Paragraph [0019] of Luo) are located in the external unit (of Jain).

Regarding claim 5, modified Jain teaches a plurality of biosensors, designed to measure levels of analyte selected at least one from glucose, lactate, pH, oxygen (Paragraphs [0033-0034] and [0036] and [0039] of Jain) , and their electronic and optical devices and circuits on a platform located in a catheter (of Schoonmaker) which is placed subcutaneously in a body tissue (Paragraphs [0037] and [0045] and Fig.1 of Jain), and wherein biosensors in the biosensing platform comprise of one or more of working, counter and reference electrodes (Paragraph [0042] and Fig. 1, elements 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes) of Jain), wherein biosensor platform interfaces with an external unit (Paragraph [0037] and Fig. 1, elements 1 (external unit) and 2 (biosensing platform) of Jain), and wherein external unit comprising of at least one optical source for powering photovoltaic cells located on biosensor platform (Paragraph [0038] of Jain), one or more microprocessors, and wherein first microprocessor communicating optically with biosensors located in the catheter (Paragraph [0050] of Jain), and wherein first microprocessor interfaces with optical detectors which receives optical pulses from the optical transmitter located on the biosensor platform (Paragraph [0050] of Jain), and wherein the optical pulses are processed and displayed as analyte level on a dedicated display (Paragraph [0038] of Jain), and wherein the analyte level is stored in a nonvolatile memory interfacing the first microprocessor (Paragraph [0154] of Luo), wherein an algorithm is executed in the microprocessor based on glucose and other analyte levels and their variations as a function of time (Paragraph [0016] of Luo), and wherein analyte levels and their time variations are communicated to a second microprocessor (Paragraphs [0016] and [0019] of Luo), and wherein second microprocessor interfaces with an insulin pump (Paragraph [0019] of Luo), and wherein a second algorithm is executed to dispense insulin dose (Paragraphs [0019] and [0157] of Luo- An algorithm will be computed in order for the device to know how much insulin needs to be dispensed), and wherein an interactive feedback control between biosensors and insulin pump is established (Modified Jain will have the interactive feedback between the biosensors and insulin pump establish in order for the insulin pump to administer a correct dose based on the analyte levels).

Modified Jain fails to teach wherein electrodes are in the form of wires.
Ward further teaches wherein electrodes are in the form of wires (Paragraph [0025] of Ward).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have the electrodes to be in the form of wires, as taught by Ward. This would have been modified as modified Jain comprises electrodes, but fail to teach the shape of the electrodes, and Ward teaches the electrodes in the form of wires.
Modified Jain teaches wherein wires are made of material selected from gold, Pt, Pt alloys, Pt and Au coated with carbon nanotubes (Paragraph [0044] of Jain).
19.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 20080154101 A1) in view of Schoonmaker (US 20170112534 A1), Luo (US 20110320166 A1), and Ward (US 20150273146 A1), as discussed in claim 1 above, further in view of Farooqui (US 20170347926 A1).
Regarding claim 3, modified Jain teaches claim 1 as discussed above. 
Modified Jain further teaches a plurality of biosensors, designed to measure levels of analyte selected at least one from glucose, lactate, pH, oxygen (Paragraphs [0033-0034] and [0036] and [0039] of Jain), and their electronic and optical devices and circuits on a platform (Paragraph [0037] and Fig. 1 of Jain) located in a catheter (of Schoonmaker), and wherein catheter comprises of an insulin dispensing tube (Paragraphs [0283] and [0284] of Schoonmaker) and a miniaturized biosensor platform (Paragraph [0033] of Jain), and wherein the biosensor platform comprises of biosensors with working, counter and reference electrodes and wherein electrodes have coatings designed for a particular analyte level detection (Paragraph [0044] of Jain), and wherein the electrodes are exposed to body fluids and are electrically connected with potentiostat (Paragraphs [0042] and [0048] and Fig. 1, elements 54 (potentiostat) and 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes) of Jain), signal processing unit and optical transmitter sending optical pulses whose frequency id related to the analyte level (Paragraph [0039] of Jain), and wherein except for the electrodes all other units interfacing with tem are housed in a hermetically sealed enclose (Paragraph [0072] of Jain), and wherein the hermetically sealed enclosure has at least one surface optically transparent to permit optical source radiation received by the photovoltaic cells (Paragraph [0072] of Jain), and wherein bio sensors in the biosensing platform comprise of one or more of working, counter and reference electrodes (Paragraphs [0042] and [0048] and Fig. 1, elements 54 (potentiostat) and 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes) of Jain) and wherein electrodes are in the form of rings (Paragraph [0028] of Ward), and wherein rings ae made of material selected from gold, Pt, Si, carbon nanotubes (Paragraph [0044] of Jain).

Modified Jain fails to teach the catheter (of Schoonmaker) placed intraperitoneally in the body.
Farooqui teaches a catheter placed intraperitoneally in the body (Paragraph [0034] and Fig. 1, 310 (catheter) and 318 (sensor) of Farooqui).
Farooqui is analogous art as it teaches a biosensing device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have a catheter placed intraperitoneally in the body, as taught by Farooqui. This would have been modified as this is merely simple substitution of one known method (placing a catheter intraperitoneally) for another (placing the catheter subcutaneously) to obtain predictable results (place the biosensor in order to obtain analyte information).

20.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 20080154101 A1) in view of Schoonmaker (US 20170112534 A1), Luo (US 20110320166 A1), and Ward (US 20150273146 A1), as discussed in claim 1 above, further in view of Burnett (US 20170281062 A1).
Regarding claim 4, modified Jain teaches claim 1 as discussed above.
Modified Jain further teaches a plurality of biosensors, designed to measure levels of analyte selected at least one from glucose, lactate, pH, oxygen (Paragraphs [0033-0034] and [0036] and [0039] of Jain), and their electronic and optical devices and circuits on a platform located in a catheter which is placed subcutaneously in a body tissue (Paragraphs [0037] and [0045] and Fig. 1 of Jain), and wherein the biosensing platform comprises of biosensors with working, counter and reference electrodes (Paragraphs [0042] and [0044] and Fig. 1, elements 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes) of Jain) and wherein biosensors in the biosensing platform comprise of one or more of working, counter and reference electrodes (Paragraphs [0042] and [0044] and Fig. 1, elements 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes) of Jain) and wherein electrodes are in the form of rings (Paragraph [0028] of Ward), and wherein rings are made of material selected from gold, Pt, Si, carbon nanotubes (Paragraph [0044] of Jain), wherein electrodes have coatings designed for a particular analyte level detection (Paragraphs [0042] and [0044] of Jain), and wherein the electrodes are exposed to body fluids and are electrically connected with potentiostat (Paragraphs [0042] and [0048] and Fig. 1, elements 54 (potentiostat) and 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes) of Jain), signal processing unit and optical transmitter sending optical pulses whose frequency id related to the analyte level (Paragraph [0039] of Jain), and wherein except for the electrodes all other units interfacing with tem are housed in a hermetically; sealed encloser, (Paragraph [0072] of Jain) and wherein the encloser has at least one surface optically transparent to permit optical source radiation received by the photovoltaic cells (Paragraph [0072] of Jain), wherein catheter (of Schoonmaker) interfaces with an external unit (Paragraph [0037] and Fig. 1, element 2 (external unit) of Jain - since the biosensor is within the catheter, the catheter will also communicate with the external unit), and wherein external unit comprising of at least one optical source for powering photovoltaic cells located on biosensor platform housed in the catheter (Paragraph [0038] of Jain),  one or more microprocessors, and wherein first microprocessor communicating optically with biosensors located in the catheter, and wherein first microprocessor communicates optically with implanted platform consisting of biosensors located in the catheter (Paragraph [0050] of Jain), and wherein first microprocessor interfaces with optical detectors which receives optical pulses from the optical transmitter located on the biosensor platform (Paragraph [0040] of Jain),  and wherein the optical pulses are processed and displayed as analyte level on a dedicated display (Paragraph [0038] of Jain), and wherein the analyte level is stored in the dedicated memory interfacing the microprocessor (Paragraph [0154] of Luo), wherein an algorithm is executed in the microprocessor based on glucose and other analyte levels and their variations as a function of time (Paragraph [0016] of Luo), and wherein analyte levels and their time variations are communicated to a second microprocessor (Paragraphs [0016] and [0019] of Luo), and wherein second microprocessor interfaces with an insulin pump (Paragraph [0019] of Luo), and wherein a second algorithm is executed to dispense insulin dose (Paragraphs [0019] and [0157] of Luo - An algorithm will be computed in order for the device to know how much insulin needs to be dispensed), and wherein an interactive feedback control between biosensors and insulin pump is established (Modified Jain will have the interactive feedback between the biosensors and insulin pump establish in order for the insulin pump to administer a correct dose based on the analyte levels).

Modified Jain fails to teach wherein catheter comprises of an assembly comprising of microdialysis membrane and wherein microdialysis assembly comprise of membrane and fluid in and fluid out tubing.
Burnett teaches wherein catheter comprises of an assembly comprising of microdialysis membrane (Paragraph [0088] and Fig. 15, element 1506 (microdialysis membrane) of Burnett) and wherein microdialysis assembly comprise of membrane and fluid in and fluid out tubing (Paragraph [0095] and Fig. 15, elements 1520 and 1522 (fluid in and out tubing) of Burnett).
Burnett is analogous art as it teaches a biosensing device.
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have the catheter comprise of an assembly  comprise microdialysis membrane, a taught by Burnett. This would have been modified in order to for contaminates to not pass through (Paragraph [0088] of Burnett).
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have the microdialysis assembly comprise of membrane and fluid in and fluid out tubing, a taught by Burnett. This would have been modified in order to deliver insulin to a patient (Paragraph [0095] of Burnett).
Modified Jain teaches wherein said assembly comprises of a biosensor platform (The biosensing platform of Jain will be placed inside the assembly of Burnett).

21.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 20080154101 A1) in view of Schoonmaker (US 20170112534 A1), Luo (US 20110320166 A1), and Ward (US 20150273146 A1).
Regarding claim 6, Jain teaches a method of integrating a plurality of analyte sensors such as glucose and lactate sensors (Paragraphs [0033-0034] and [0036] and [0039]) their electronic and optical devices and circuits on a platform (Paragraph [0037] and Fig. 1) and wherein the biosensor platform comprises of biosensors with working, counter and reference electrodes (Paragraph [0042] and Fig. 1, elements 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes)) and wherein electrodes have coatings designed for a particular analyte level detection (Paragraph [0044]), and wherein the electrodes are exposed to body fluids and are electrically connected with potentiostat (Paragraphs [0042] and [0048] and Fig. 1, elements 54 (potentiostat) and 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes)), signal processing unit and optical transmitter sending optical pulses whose frequency id related to the analyte level (Paragraph [0037]), and wherein except for the electrodes all other units interfacing with tem are housed in a hermetically; sealed encloser, (Paragraph [0072]) and wherein the encloser has at least one surface optically transparent to permit optical source radiation received by the photovoltaic cells (Paragraph [0072]), wherein biosensors in the biosensing platform comprise of one or more of working, counter and reference electrodes (Paragraph [0042] and Fig. 1, elements 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes)), wherein biosensor platform in the catheter interfaces with an external unit (Paragraphs [0037] and [0045-0046] and Fig. 1, elements 1 (external unit), 2 (biosensing platform), and 11 (first microprocessor)), one or more microprocessors (Paragraph [0038]), wherein first microprocessor interfaces with optical detectors which receives optical pulses from the optical transmitter located on the biosensor platform (Paragraph [0050]), and wherein the optical pulses are processed and displayed as analyte level on a dedicated display (Paragraph [0038]).

Jain fails to teach a biosensing platform located in a catheter which is placed subcutaneously in a body tissue and the catheter comprises an insulin dispensing tube.
Schoonmaker teaches a sensor located in a catheter which is placed subcutaneously in a body tissue (Paragraphs [0283] and [0284] of Schoonmaker) and the catheter comprises of an insulin dispensing tube (Paragraphs [0283] and [0284] of Schoonmaker).
 Schoonmaker is analogous art as it teaches a biosensing device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jain to have the biosensing platform of Jain located in a catheter and the catheter to have an insulin delivery tube, as taught by Schoonmaker. This would have been modified as it would merely be a simple substitution of one known method (having a biosensing platform in a catheter) for another (having a biosensor platform in a hypodermic needle) in order to yield predictable results (to insert the biosensing platform subcutaneously to dispense insulin).
Modified Jain teaches a miniaturized biosensor platform (Fig. 1, element 2) located in a catheter (of Schoonmaker) and wherein external unit comprising of at least one optical source for powering photovoltaic cells located on biosensor platform (Paragraph [0038] of Jain) housed in the catheter (of Schoonmaker), and wherein first microprocessor communicating optically with biosensors (Paragraph [0050] of Jain) located in the catheter (of Schoonmaker).

Modified Jain fails to teach wherein the electrodes are in the form of rings.
Ward teaches wherein electrodes are in the form of rings (Paragraph [0028] of Ward). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have the electrodes to be in the form of rings, as taught by Ward. This would have been modified as modified Jain comprises electrodes, but fail to teach the shape of the electrodes, and Ward teaches the electrodes in the form of rings.
Modified Jain teaches wherein rings are made of material selected from gold, Pt, Si, carbon nanotubes (Paragraph [0044] of Jain).

Furthermore, modified Jain fails to teach an insulin pump and its electronic interface, wherein second microprocessor communicating electrically with the insulin pump, dispensing insulin at various intervals of time depending on the glucose and other analyte levels, the analyte level is stored in the dedicated memory interfacing the microprocessor, an algorithm is executed in the microprocessor based on glucose and other analyte levels and their variations as a function of time, analyte levels and their time variations are communicated to a second microprocessor, second microprocessor interfaces with an insulin pump, and wherein a second algorithm is executed to dispense insulin dose. 
Luo teaches an insulin pump (Paragraph [0059] of Luo) and its electronic interface (Paragraph [0056] of Luo), wherein second microprocessor communicating electrically with the insulin pump (Paragraph [0019] of Luo), and dispensing insulin at various intervals of time depending on the glucose and other analyte levels (Paragraph [0056] of Luo), wherein the analyte level is stored in the dedicated memory interfacing the microprocessor (Paragraph [0154] of Luo), an algorithm is executed in the microprocessor based on glucose and other analyte levels and their variations as a function of time (Paragraph [0016] of Luo), analyte levels and their time variations are communicated to a second microprocessor (Paragraphs [0016] and [0019] of Luo), second microprocessor interfaces with an insulin pump (Paragraph [0019] of Luo), and wherein a second algorithm is executed to dispense insulin dose (Paragraphs [0019] and [0157] of Luo - An algorithm will be computed in order for the device to know how much insulin needs to be dispensed). 
Luo is analogous art as it teaches biosensing device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have an insulin pump with an electronic interface and dispensing insulin at various intervals of time depending on the glucose and other analyte levels, as taught by Luo. This would have been modified in order to deliver the correct amount of insulin to a user as needed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have the analyte level stored in a memory, as taught by Luo. This would have been modified as modified Jain requires analyte information to be stored in order to relay it to the processor to provide treatment to a patient but fails to explicitly state where the analyte information is stored, and Luo teaches that the analyte information is stored in a memory.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain, to have an algorithm in a microprocessor based off analyte levels to communicate to a second microprocessor, as taught by Luo. This would have been modified in order to dispense an accurate insulin dose to a user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain, to have a second microprocessor interfacing with the insulin pump and a second algorithm executed to dispense an insulin dose, as taught by Luo. This would have been modified in order to dispense an accurate insulin dose to a user.

Modified Jain teaches wherein an interactive feedback control between biosensors and insulin pump is established (Modified Jain will have the interactive feedback between the biosensors and insulin pump establish in order for the insulin pump to administer a correct dose based on the analyte levels).

22.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 20080154101 A1) in view of Schoonmaker (US 20170112534 A1), Luo (US 20110320166 A1), and Farooqui (US 20170347926 A1).
Regarding claim 7, Jain teaches a method of integrating a plurality of analyte sensors such as glucose and lactate sensors (Paragraphs [0033-0034] and [0036] and [0039]) , their electronic and optical devices and circuits on a platform (Paragraph [0037] and Fig. 1), and wherein the biosensor platform comprises of biosensors with working, counter and reference electrodes (Paragraph [0042] and Fig. 1, elements 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes)) and wherein electrodes have coatings designed for a particular analyte level detection (Paragraph [0044]), and wherein the electrodes are exposed to body fluids and are electrically connected with potentiostat (Paragraphs [0042] and [0048] and Fig. 1, elements 54 (potentiostat) and 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes)), signal processing unit and optical transmitter sending optical pulses whose frequency id related to the analyte level (Paragraph [0039]), and wherein except for the electrodes all other units interfacing with tem are housed in a hermetically; sealed enclose (Paragraph [0072]), and wherein the encloser has at least one surface optically transparent to permit optical source radiation received by the photovoltaic cells (Paragraph [0072]), and wherein external unit comprising of at least one optical source for powering photovoltaic cells located on biosensor platform (Paragraph [0038]), one or more microprocessors (Paragraph [0038]), and wherein first microprocessor interfaces with optical detectors which receives optical pulses from the optical transmitter located on the biosensing platform (Paragraph [0050]), and wherein the optical pulses are processed and displayed as analyte level on a dedicated display (Paragraph [0038]), 

Modified Jain fails to teach wherein catheter comprises of an insulin dispensing tube and a miniaturized biosensor platform. 
Schoonmaker teaches a sensor located in a catheter (Paragraphs [0283] and [0284] of Schoonmaker) and the catheter comprises of an insulin dispensing tube (Paragraphs [0283] and [0284] of Schoonmaker).
Schoonmaker is analogous art as it teaches a biosensing device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jain to have the biosensing platform of Jain located in a catheter and the catheter to have an insulin delivery tube, as taught by Schoonmaker. This would have been modified as it would merely be a simple substitution of one known method (having a biosensing platform in a catheter) for another (having a biosensor platform in a hypodermic needle) in order to yield predictable results (to insert the biosensing platform subcutaneously to dispense insulin).
Modified Jain teaches wherein external unit comprising of at least one optical source for powering photovoltaic cells located on biosensor platform (Paragraph [0038] of Jain) housed in the catheter (of Schoonmaker) and wherein first microprocessor communicates optically with biosensors on biosensing platform (Paragraph [0050] of Jain) located in the catheter (of Schoonmaker), wherein catheter (of Schoonmaker) interfaces with an external unit (of Jain).

Modified Jain fails to teach the catheter (of Schoonmaker) placed intraperitoneally in the body.
Farooqui teaches a catheter placed intraperitoneally in the body (Paragraph [0034] and Fig. 1, 310 (catheter) and 318 (sensor) of Farooqui).
Farooqui is analogous art as it teaches a biosensing device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have a catheter placed intraperitoneally in the body, as taught by Farooqui. This would have been modified as this is merely simple substitution of one known method (placing a catheter intraperitoneally) for another (placing the catheter subcutaneously) to obtain predictable results (place the biosensor in order to obtain analyte information).

Furthermore, modified Jain fails to teach an insulin pump and its electronic interface, wherein second microprocessor communicating electrically with the insulin pump, dispensing insulin at various intervals of time depending on the glucose and other analyte levels, the analyte level is stored in a nonvolatile memory interfacing the microprocessor, an algorithm is executed in the microprocessor based on glucose and other analyte levels and their variations as a function of time, analyte levels and their time variations are communicated to a second microprocessor, second microprocessor interfaces with an insulin pump, and wherein a second algorithm is executed to dispense insulin dose. 
Luo teaches an insulin pump (Paragraph [0059] of Luo) and its electronic interface (Paragraph [0056] of Luo), wherein second microprocessor communicating electrically with the insulin pump (Paragraph [0019] of Luo), and dispensing insulin at various intervals of time depending on the glucose and other analyte levels (Paragraph [0056] of Luo), wherein the analyte level is stored in a nonvolatile memory interfacing the microprocessor (Paragraph [0154] of Luo), an algorithm is executed in the microprocessor based on glucose and other analyte levels and their variations as a function of time (Paragraph [0016] of Luo), analyte levels and their time variations are communicated to a second microprocessor (Paragraphs [0016] and [0019] of Luo), second microprocessor interfaces with an insulin pump (Paragraph [0019] of Luo), and wherein a second algorithm is executed to dispense insulin dose (Paragraphs [0019] and [0157] of Luo - An algorithm will be computed in order for the device to know how much insulin needs to be dispensed). 
Luo is analogous art as it teaches biosensing device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have an insulin pump with an electronic interface and dispensing insulin at various intervals of time depending on the glucose and other analyte levels, as taught by Luo. This would have been modified in order to deliver the correct amount of insulin to a user as needed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have the analyte level stored in a memory, as taught by Luo. This would have been modified as modified Jain requires analyte information to be stored in order to relay it to the processor to provide treatment to a patient but fails to explicitly state where the analyte information is stored, and Luo teaches that the analyte information is stored in a memory.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain, to have an algorithm in a microprocessor based off analyte levels to communicate to a second microprocessor, as taught by Luo. This would have been modified in order to dispense an accurate insulin dose to a user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain, to have a second microprocessor interfacing with the insulin pump and a second algorithm executed to dispense an insulin dose, as taught by Luo. This would have been modified in order to dispense an accurate insulin dose to a user.

Modified Jain teaches wherein an interactive feedback control between biosensors and insulin pump is established (Modified Jain will have the interactive feedback between the biosensors and insulin pump establish in order for the insulin pump to administer a correct dose based on the analyte levels).
Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        12/13/2022